Exhibit 10.9

 

MICROSOFT CORPORATION

 

STOCK AWARD AGREEMENT

 

(Granted Under The Microsoft Corporation 1999 Stock Plan for Non-Employee
Directors)

 

Award Number Number

 

1. Award of Stock Awards.  Microsoft Corporation (hereinafter the “Company”), in
the exercise of its sole discretion pursuant to the Microsoft Corporation 1999
Stock Plan for Non-Employee Directors (the “Plan”), does as of                 
(the “Award Date”) hereby award to Name (the “Awardee”) Number (Number) Stock
Awards (“SAs”) upon the terms and subject to the conditions hereinafter
contained. SAs represent the Company’s unfunded and unsecured promise to issue
Shares at a future date, subject to the terms of this Award Agreement and the
Plan. Awardee has no rights under the SAs other than the rights of a general
unsecured creditor of the Company.

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Plan.

 

2. Vesting Schedule and Conversion of SAs.  Subject to the terms of this Award
Agreement and the Plan and provided that Awardee continues to serve as a
director of the Company throughout the vesting periods set out below, the SAs
shall vest and be converted into an equivalent number of Shares that will be
distributed to the Awardee as follows; provided that fractional SAs shall be
converted into Shares as set out in Section 4(c) of this Award Agreement:

 

Vesting Date    Percentage
of SAs

One (1) year from the Award Date

   20%

Two (2) years from the Award Date

   20%

Three (3) years from the Award Date

   20%

Four (4) years from the Award Date

   20%

Five (5) years from the Award Date

   20%

 

The Change in Control provisions in Section 9 of the Plan shall, in appropriate
circumstances, modify the application of the vesting provisions above.

 

3. Termination of Awardee’s Status as a Director.  In the event of termination
of Awardee’s status as a director of the Company, Awardee’s rights under this
Award Agreement in any unvested SAs shall terminate.

 

4. Conversion of SAs to Shares; Responsibility for Taxes.

 

(a) Provided Awardee has satisfied the requirements of Section 4(b) below, on
the vesting of any SAs, such vested SAs shall be converted into an equivalent
number of Shares that will be distributed to Awardee or, in the event of
Awardee’s death, to Awardee’s legal representative, as soon as practicable. An
Awardee’s rights with respect to the SAs issued under this Award Agreement shall
terminate at the time such SAs are converted into Shares. The distribution to
the Awardee of Shares in respect of the vested SAs shall be evidenced by a stock
certificate, appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, or other appropriate means as
determined by the Company. In the event ownership or

 

1



--------------------------------------------------------------------------------

issuance of Shares is not feasible due to applicable exchange controls,
securities regulations, tax laws or other provisions of applicable law, as
determined by the Company in its sole discretion, Awardee shall receive cash
proceeds in an amount equal to the value of the Shares otherwise distributable
to Awardee, net of the satisfaction of the requirements of Section 4(b) below.

 

(b) Prior to the issuance of Common Shares upon vesting of SAs or the receipt of
an equivalent cash payment as provided in Section 4(a) above, Awardee shall pay,
or make adequate arrangements satisfactory to the Company to satisfy any
withholding obligations of the Company. Except where applicable legal or
regulatory provisions prohibit, the standard process for the payment of an
Awardee’s withholding obligations shall be for the Company to withhold in Common
Shares only to the amount of shares necessary to satisfy the minimum withholding
amount.

 

(c) In lieu of issuing fractional Shares, on the vesting of a fraction of a SA,
the Company shall convert any such fraction of a SA which represents 0.5 or more
of a SA to one Common Share and shall extinguish any such fraction of a SA which
represents less than 0.5 of a SA without issuing any Shares.

 

(d) Until the distribution to Awardee of the Shares in respect to the vested SAs
is evidenced by a stock certificate, appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company, or other
appropriate means, Awardee shall have no right to vote or receive dividends or
any other rights as a shareholder with respect to such Shares, notwithstanding
the vesting of SAs. The Company shall cause such distribution to Awardee to
occur promptly upon the vesting of SAs. No adjustment will be made for a
dividend or other right for which the record date is prior to the date Awardee
is recorded as the owner of the Shares, except as provided in Section 12 of the
Plan.

 

5. Non-Transferability of SAs.  Awardee’s right in the SAs awarded under this
Award Agreement and any interest therein may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner, other than by will or
by the laws of descent or distribution, prior to the distribution of the Shares
in respect of such SAs. SAs shall not be subject to execution, attachment or
other process.

 

6. Agreements of Awardee.  In accepting the Award, Awardee agrees to continue to
serve as a director of the Company during the term for which he or she was
elected. By accepting the Award of SAs evidenced by this Award Agreement,
Awardee agrees not to sell any of the Shares received on account of vested SAs
at a time when applicable laws or Company policies prohibit a sale. This
restriction shall apply so long as Awardee is a director of the Company.

 

7. Plan Governs.  Notwithstanding anything in this Award Agreement to the
contrary, the terms of this Award Agreement shall be subject to the terms and
conditions of the Plan.

 

8. Governing Law.  This Award Agreement shall be governed by the laws of the
State of Washington, U.S.A., without regard to Washington laws that might cause
other law to govern under applicable principles of conflicts of law. For
purposes of litigating any dispute that arises under this Award of SAs or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Washington, and agree that such litigation shall be conducted in
the courts of King County, Washington, or the federal courts for the United
States for the Western District of Washington, and no other courts, where this
Award of SAs is made and/or to be performed.

 

9. Complete Award Agreement; Severability.  This Award Agreement and the Plan
constitute the entire agreement between Awardee and the Company regarding SAs.
If one or more of the provisions of this Award Agreement shall be held invalid,
illegal or unenforceable in any respect,

 

2



--------------------------------------------------------------------------------

the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Award
Agreement to be construed so as to foster the intent of this Award Agreement and
the Plan

 

EXECUTED at Redmond, Washington on [date]

 

MICROSOFT CORPORATION

 

Ken DiPietro,

 

Vice President, Human Resources

 

AWARDEE’S ACCEPTANCE:

I have read and fully understood this Award Agreement and accept and agree to
the terms and conditions contained in this Award Agreement and the Plan.

 

By                                                  

Name

 

3